Exhibit 10.19

 

FOURTH AMENDMENT
TO
SECOND AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT

 

THIS FOURTH AMENDMENT to Second Amended and Restated Loan and Security Agreement
(this “Amendment”) is entered into this 13th day of August, 2008, by and between
Silicon Valley Bank (“Bank”) and QUICKLOGIC CORPORATION, a Delaware corporation
(“Borrower”) whose address is 1277 Orleans Drive, Sunnyvale, California
94089-1138

 

RECITALS

 

A.            Borrower and Bank have previously entered into that certain Second
Amended and Restated Loan and Security Agreement dated as of June 30, 2006 (as
amended by that First Amendment to Second Amended and Restated Loan and Security
Agreement dated June 27, 2007, that Second Amendment to Second Amended and
Restated Loan and Security Agreement dated June 27, 2008, and that Third
Amendment to Second Amended and Restated Loan and Security Agreement dated
July 31, 2008 and as the same may from time to time be further amended,
modified, supplemented or restated, collectively, the “Loan Agreement”).

 

B.            Bank has extended credit to Borrower for the purposes permitted in
the Loan Agreement.

 

C.            Borrower has requested that Bank amend the Loan Agreement to
(i) increase the Committed Non-Formula Revolving Line, (ii) extend the Revolving
Line Maturity Date, and (iii) make certain other modifications to the Loan
Agreement as more fully set forth herein.

 

D.            Bank has agreed to so amend certain provisions of the Loan
Agreement, but only to the extent, in accordance with the terms, subject to the
conditions and in reliance upon the representations and warranties set forth
below.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1.             Definitions.  Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Loan Agreement.

 

2.             Amendments to Loan Agreement.

 

2.1          Section 2.1.2 (Advances). Section 2.1.2 of the Loan Agreement is
hereby amended in its entirety to read as follows:

 

“2.1.2     Requesting Advances.

 

(a)           Subject to the prior satisfaction of all other applicable
conditions to the making of an Advance set forth in this Agreement, each Advance
shall be made upon Borrower’s irrevocable written notice delivered to Bank, by
original

 

1

--------------------------------------------------------------------------------


 

document, facsimile or electronic delivery, in the form of a Payment/Advance
Form attached as Exhibit B (the “Notice of Borrowing”), each executed by a
Responsible Officer of Borrower or his or her designee or without written
instructions if the Advances are necessary to meet Obligations which have become
due.  Bank will credit Advances to Borrower’s deposit account.  Each Advance
shall, at Borrower’s option in accordance with the terms of this Agreement, be
either in the form of a Prime Rate Advance or a LIBOR Advance.  Bank may make
Advances under this Agreement without instructions if the Advances are necessary
to meet Obligations which have become due.  Bank may rely on any telephone
notice given by a person whom Bank believes is a Responsible Officer or
designee. Borrower will indemnify Bank for any loss Bank suffers due to such
reliance.  Such Notice of Borrowing must be received by Bank prior to 11:00 a.m.
Pacific time, (i) at least three (3) Business Days prior to the requested
Funding Date, in the case of LIBOR Advances, and (ii) at least one (1) Business
Day prior to the requested Funding Date, in the case of Prime Rate Advances,
specifying:

 

(1)           the amount of the Advance, which, if a LIBOR Advance is requested,
shall be in an aggregate minimum principal amount of $500,000 or in any integral
multiple of $100,000 in excess thereof;

 

(2)           the requested Funding Date;

 

(3)           whether the Advance is to be comprised of LIBOR Advances or Prime
Rate Advances; and

 

(4)           the duration of the Interest Period applicable to any such LIBOR
Advances included in such notice; provided that if the Notice of Borrowing shall
fail to specify the duration of the Interest Period for any Advance comprised of
LIBOR Advances, such Interest Period shall be one (1) month.

 

The proceeds of all such Advances will then be made available to Borrower on the
Funding Date by Bank by transfer to the Deposit Account designated by Borrower
and, subsequently, by wire transfer to such other account as Borrower may
instruct in the Notice of Borrowing.  No Advances shall be deemed made to
Borrower, and no interest shall accrue on any such Advance, until the related
funds have been deposited in the Deposit Account designated by Borrower.

 

(b)           Conversion and Continuation Elections.

 

(i)            So long as (x) no Event of Default or Default exists;
(y) Borrower shall not have sent any notice of termination of this Agreement;
and (z) Borrower shall have complied with such customary procedures as Bank has
established from time to time for Borrower’s requests for LIBOR Advances,
Borrower may, upon irrevocable written notice to Bank:

 

(1)           elect to convert on any Business Day, Prime Rate Advances in an
amount equal to $500,000 or any integral multiple of $100,000 in excess thereof
into LIBOR Advances;

 

2

--------------------------------------------------------------------------------


 

(2)           elect to continue on any Interest Payment Date any LIBOR Advances
maturing on such Interest Payment Date (or any part thereof in an amount equal
to $500,000 or any integral multiple of $100,000 in excess thereof); provided
that if the aggregate amount of LIBOR Advances shall have been reduced, by
payment, prepayment, or conversion of part thereof, to be less than $500,000,
such LIBOR Advances shall automatically convert into Prime Rate Advances, and on
and after such date the right of Borrower to continue such Advances as, and
convert such Advances into, LIBOR Advances shall terminate; or

 

(3)           elect to convert on any Interest Payment Date any LIBOR Advances
maturing on such Interest Payment Date (or any part thereof in an amount equal
to $500,000 or any integral multiple of $100,000 in excess thereof) into Prime
Rate Advances.

 

(II)            BORROWER SHALL DELIVER A NOTICE OF CONVERSION/CONTINUATION IN
ACCORDANCE WITH SECTION 10 TO BE RECEIVED BY BANK PRIOR TO 11:00 A.M. PACIFIC
TIME AT LEAST (I) THREE (3) BUSINESS DAYS IN ADVANCE OF THE CONVERSION DATE OR
CONTINUATION DATE, IF ANY ADVANCES ARE TO BE CONVERTED INTO OR CONTINUED AS
LIBOR ADVANCES; AND (II) ONE (1) BUSINESS DAY IN ADVANCE OF THE CONVERSION DATE,
IF ANY ADVANCES ARE TO BE CONVERTED INTO PRIME RATE ADVANCES, IN EACH CASE
SPECIFYING THE:

 

(1)           proposed Conversion Date or Continuation Date;

 

(2)           aggregate amount of the Advances to be converted or continued
which, if any Advances are to be converted into or continued as LIBOR Advances,
shall be in an aggregate minimum principal amount of $500,000 or in any integral
multiple of $100,000 in excess thereof;

 

(3)           nature of the proposed conversion or continuation; and

 

(4)           duration of the requested Interest Period.

 

(III)           IF UPON THE EXPIRATION OF ANY INTEREST PERIOD APPLICABLE TO ANY
LIBOR ADVANCES, BORROWER SHALL HAVE TIMELY FAILED TO SELECT A NEW INTEREST
PERIOD TO BE APPLICABLE TO SUCH LIBOR ADVANCES, BORROWER SHALL BE DEEMED TO HAVE
ELECTED TO CONVERT SUCH LIBOR ADVANCES INTO PRIME RATE ADVANCES.

 

(IV)           ANY LIBOR ADVANCES SHALL, AT BANK’S OPTION, CONVERT INTO PRIME
RATE ADVANCES IN THE EVENT THAT (I) AN EVENT OF DEFAULT OR DEFAULT SHALL EXIST,
OR (II) THE AGGREGATE PRINCIPAL AMOUNT OF THE PRIME RATE ADVANCES WHICH HAVE
BEEN PREVIOUSLY CONVERTED TO LIBOR ADVANCES, OR THE AGGREGATE PRINCIPAL AMOUNT
OF EXISTING LIBOR ADVANCES CONTINUED, AS THE CASE MAY BE, AT THE BEGINNING OF AN
INTEREST PERIOD SHALL AT ANY TIME DURING SUCH INTEREST PERIOD EXCEED THE
COMMITTED NON-FORMULA REVOLVING LINE.  BORROWER AGREES TO PAY BANK, UPON DEMAND
BY BANK (OR BANK MAY, AT ITS OPTION, CHARGE THE BORROWER’S DEPOSIT ACCOUNT OR
ANY OTHER ACCOUNT BORROWER MAINTAINS WITH BANK) ANY

 

3

--------------------------------------------------------------------------------


 

AMOUNTS REQUIRED TO COMPENSATE BANK FOR ANY LOSS (INCLUDING LOSS OF ANTICIPATED
PROFITS), COST, OR EXPENSE INCURRED BY BANK, AS A RESULT OF THE CONVERSION OF
LIBOR ADVANCES TO PRIME RATE ADVANCES PURSUANT TO ANY OF THE FOREGOING.

 

(V)            NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, BANK
SHALL NOT BE REQUIRED TO PURCHASE UNITED STATES DOLLAR DEPOSITS IN THE LONDON
INTERBANK MARKET OR OTHER APPLICABLE LIBOR MARKET TO FUND ANY LIBOR ADVANCES,
BUT THE PROVISIONS HEREOF SHALL BE DEEMED TO APPLY AS IF BANK HAD PURCHASED SUCH
DEPOSITS TO FUND THE LIBOR ADVANCES.”

 

2.2          Section 2.1.6 (Prepayment and Repayment).  Section 2.1.6 is amended
in its entirety and replaced with the following:

 

“2.1.6     Prepayment and Repayment.

 

“(a)         Prepayment and Repayment of Prime Rate Advances.  Borrower may
prepay any or all amounts owing under the Committed Non-Formula Revolving Line
without penalty or premium by paying all principal and accrued interest as of
the date of prepayment.

 

(b)           Prepayment and Repayment of LIBOR Advances.  Borrower may, upon
three (3) business days written notice to Bank, prepay any or all amounts owing
under the Committed Non-Formula Revolving Line provided Borrower pays, on the
date of the prepayment (i) all accrued and unpaid interest with respect to the
prepaid portion of the Committed Non-Formula Revolving Line through the date the
prepayment is made; (ii)  the amount of the Committed Non-Formula Revolving Line
which Borrower elected to prepay plus any other amounts due and payable to Bank
on such date, pursuant to this Agreement;  and (iii) all other sums owing to
Bank, including Bank Expenses, and all other fees and expenses incurred pursuant
to Section 3.4(a), that shall have become due and payable hereunder with respect
to this Agreement.”

 

2.3          Section 2.1.7 (Equipment Advances).  Section 2.1.7 is amended in
its entirety and replaced with the following:

 

“2.1.7    [INTENTIONALLY OMITTED.]”

 

2.4          Section 2.1.8 (Second Equipment Advances).  Section 2.1.8 is
amended in its entirety and replaced with the following:

 

“2.1.8    [INTENTIONALLY OMITTED.]”

 

2.5          Section 2.3  (Interest Rate; Payments).  Section 2.3 is amended in
its entirety and replaced with the following:

 

“(a)         Choice of Advances.  Each Advance shall, at Borrower’s option in
accordance with the terms of this Agreement, be either in the form of a Prime
Rate Advance or a LIBOR Advance; provided that in no event shall Borrower
maintain at any time LIBOR Advances having more than five (5) different

 

4

--------------------------------------------------------------------------------


 

Interest Periods. Borrower shall pay interest accrued on the Advances at the
rates and in the manner set forth in Section 2.3(b)(i).

 

(b)           Interest Computation.  Interest on the Credit Extensions and all
fees payable hereunder shall be computed on the basis of a 360-day year and the
actual number of days elapsed in the period during which such interest accrues. 
In computing interest on any Credit Extension, the date of the making of such
Credit Extension shall be included and the date of payment shall be excluded;
provided, however, that if any Credit Extension is repaid on the same day on
which it is made, such day shall be included in computing interest on such
Credit Extension.

 

(c)           Interest Rates.  Each Advance shall bear interest on the
outstanding principal amount thereof from the date when made, continued or
converted until paid in full at a rate per annum equal to (A) with respect to
Prime Rate Advances, the greater of: (y) six percent (6.00%) and (z) the Prime
Rate plus the Prime Rate Margin, or (B) the LIBOR Rate plus the LIBOR Rate
Margin, as the case may be.  On and after the expiration of any Interest Period
applicable to any LIBOR Advance outstanding on the date of occurrence of an
Event of Default or acceleration of the Obligations, the Effective Amount of
such LIBOR Advance shall, during the continuance of such Event of Default or
after acceleration, bear interest in accordance with Section 2.3(d).

 

(d)           Default Interest.  Except as otherwise provided in
Section 2.3(b)(i), after an Event of Default, Obligations shall bear interest
five percent (5.00%) above the rate effective immediately before the Event of
Default (the “Default Rate”).  Payment or acceptance of the increased interest
provided in this Section 2.3(d) is not a permitted alternative to timely payment
and shall not constitute a waiver of any Event of Default or otherwise prejudice
or limit any rights or remedies of Bank.

 

(e)           Payments.  Interest due on each Advance shall be paid in arrears
each Interest Payment Date.  Interest shall also be paid on the date of any
prepayment of any Advance pursuant to this Agreement for the portion of any
Advance so prepaid and upon payment (including prepayment) in full thereof.  All
accrued but unpaid interest on the Advances shall be due and payable on the
Revolving Maturity Date. Bank may debit any of Borrower’s deposit accounts for
principal and interest payments owing under this Agreement or any amounts
Borrower owes Bank.  Bank will promptly notify Borrower when it debits
Borrower’s accounts.  Debits initiated by the Bank shall generally be made prior
to 12:00 noon Pacific time. Payments received after 12:00 noon Pacific time are
considered received at the opening of business on the next Business Day.  When a
payment is due on a day that is not a Business Day, the payment is due the next
Business Day and additional fees or interest accrue, however solely making such
payment on the next Business Day shall not result in an Event of Default.

 

(f)            Prime Rate Advances.  Each change in the interest rate of the
Prime Rate Advances based on changes in the Prime Rate shall be effective on the
effective date of such change and to the extent of such change.  Bank shall use
its best efforts to give Borrower prompt notice of any such change in the

 

5

--------------------------------------------------------------------------------


 

Prime Rate; provided, however, that any failure by Bank to provide Borrower with
notice hereunder shall not affect Bank’s right to make changes in the interest
rate of the Prime Rate Advances based on changes in the Prime Rate.

 

(g)           LIBOR Advances.  The interest rate applicable to each LIBOR
Advance shall be determined in accordance with Section 3.3(a) hereunder. Subject
to Sections 3.3 and 3.4, such rate shall apply during the entire Interest Period
applicable to such LIBOR Advance, and interest calculated thereon shall be
payable on the Interest Payment Date applicable to such LIBOR Advance.”

 

2.6          Section 2.4  (Fees).  Section 2.4(c) is amended in its entirety and
replaced with the following:

 

“(c)         Line of Credit Fee.  A fee equal to $25,000 (the “Line of Credit
Fee”) due, payable and fully earned on August 13, 2008.”

 

2.7          Section 2.4  (Fees).  Section 2.4 is amended to hereby add the
following clause (e):

 

“(e)         Unused Line Fee.  A fee payable quarterly, in arrears, on a
calendar year basis, in an amount equal to one-quarter of one percent (0.25%)
per annum of the average unused portion of the Committed Non-Formula Revolving
Line, as determined by Bank.”

 

2.8          Section 3 (Conditions).  Section 3 is amended to hereby add the
following new Sections 3.3 and 3.4:

 


“3.3       SPECIAL PROVISIONS GOVERNING LIBOR ADVANCES. NOTWITHSTANDING ANY
OTHER PROVISION OF THIS AGREEMENT TO THE CONTRARY, THE FOLLOWING PROVISIONS
SHALL GOVERN WITH RESPECT TO LIBOR ADVANCES AS TO THE MATTERS COVERED:


 

(A)          DETERMINATION OF APPLICABLE INTEREST RATE.  AS SOON AS PRACTICABLE
ON EACH INTEREST RATE DETERMINATION DATE, BANK SHALL DETERMINE (WHICH
DETERMINATION SHALL, ABSENT MANIFEST ERROR IN CALCULATION, BE FINAL, CONCLUSIVE
AND BINDING UPON ALL PARTIES) THE INTEREST RATE THAT SHALL APPLY TO THE LIBOR
ADVANCES FOR WHICH AN INTEREST RATE IS THEN BEING DETERMINED FOR THE APPLICABLE
INTEREST PERIOD AND SHALL PROMPTLY GIVE NOTICE THEREOF (IN WRITING OR BY
TELEPHONE CONFIRMED IN WRITING) TO BORROWER.

 

(B)          INABILITY TO DETERMINE APPLICABLE INTEREST RATE.  IN THE EVENT THAT
BANK SHALL HAVE DETERMINED (WHICH DETERMINATION SHALL BE FINAL AND CONCLUSIVE
AND BINDING UPON ALL PARTIES HERETO), ON ANY INTEREST RATE DETERMINATION DATE
WITH RESPECT TO ANY LIBOR ADVANCE, THAT BY REASON OF CIRCUMSTANCES AFFECTING THE
LONDON INTERBANK MARKET ADEQUATE AND FAIR MEANS DO NOT EXIST FOR ASCERTAINING
THE INTEREST RATE APPLICABLE TO SUCH ADVANCE ON THE BASIS PROVIDED FOR IN THE
DEFINITION OF LIBOR, BANK SHALL ON SUCH DATE GIVE NOTICE (BY FACSIMILE OR BY
TELEPHONE CONFIRMED IN WRITING) TO BORROWER OF SUCH DETERMINATION, WHEREUPON
(I) NO ADVANCES MAY BE MADE AS, OR CONVERTED TO, LIBOR ADVANCES UNTIL SUCH TIME
AS BANK NOTIFIES BORROWER THAT THE

 

6

--------------------------------------------------------------------------------


 

CIRCUMSTANCES GIVING RISE TO SUCH NOTICE NO LONGER EXIST, AND (II) ANY NOTICE OF
BORROWING OR NOTICE OF CONVERSION/CONTINUATION GIVEN BY BORROWER WITH RESPECT TO
ADVANCES IN RESPECT OF WHICH SUCH DETERMINATION WAS MADE SHALL BE DEEMED TO BE
(Y) RESCINDED BY BORROWER, AND (Z) A REQUEST FOR A PRIME RATE ADVANCE.

 

(C)          COMPENSATION FOR BREAKAGE OR NON-COMMENCEMENT OF INTEREST PERIODS. 
BORROWER SHALL COMPENSATE BANK, UPON WRITTEN REQUEST BY BANK (WHICH REQUEST
SHALL SET FORTH THE MANNER AND METHOD OF COMPUTING SUCH COMPENSATION), FOR ALL
REASONABLE LOSSES, EXPENSES AND LIABILITIES, IF ANY (INCLUDING ANY INTEREST PAID
BY BANK TO LENDERS OF FUNDS BORROWED BY IT TO MAKE OR CARRY ITS LIBOR ADVANCES
AND ANY LOSS, EXPENSE OR LIABILITY INCURRED BY BANK IN CONNECTION WITH THE
LIQUIDATION OR RE-EMPLOYMENT OF SUCH FUNDS) SUCH THAT BANK MAY INCUR: (I) IF FOR
ANY REASON (OTHER THAN A DEFAULT BY BANK OR DUE TO ANY FAILURE OF BANK TO FUND
LIBOR ADVANCES DUE TO IMPRACTICABILITY OR ILLEGALITY UNDER SECTIONS 3.4(D) AND
3.4(E)) A BORROWING OR A CONVERSION TO OR CONTINUATION OF ANY LIBOR ADVANCE DOES
NOT OCCUR ON A DATE SPECIFIED IN A NOTICE OF BORROWING OR A NOTICE OF
CONVERSION/CONTINUATION, AS THE CASE MAY BE, OR (II) IF ANY PRINCIPAL PAYMENT OR
ANY CONVERSION OF ANY OF ITS LIBOR ADVANCES OCCURS UNDER SECTION 3.4(A), ON A
DATE PRIOR TO THE LAST DAY OF AN INTEREST PERIOD APPLICABLE TO THAT ADVANCE.

 

(D)          ASSUMPTIONS CONCERNING FUNDING OF LIBOR ADVANCES.  CALCULATION OF
ALL AMOUNTS PAYABLE TO BANK UNDER THIS SECTION 3.3 AND UNDER SECTION 2.12 SHALL
BE MADE AS THOUGH BANK HAD ACTUALLY FUNDED EACH OF ITS RELEVANT LIBOR ADVANCES
THROUGH THE PURCHASE OF A EURODOLLAR DEPOSIT BEARING INTEREST AT THE RATE
OBTAINED PURSUANT TO THE DEFINITION OF LIBOR RATE IN AN AMOUNT EQUAL TO THE
AMOUNT OF SUCH LIBOR ADVANCE AND HAVING A MATURITY COMPARABLE TO THE RELEVANT
INTEREST PERIOD; PROVIDED, HOWEVER, THAT BANK MAY FUND EACH OF ITS LIBOR
ADVANCES IN ANY MANNER IT SEES FIT AND THE FOREGOING ASSUMPTIONS SHALL BE
UTILIZED ONLY FOR THE PURPOSES OF CALCULATING AMOUNTS PAYABLE UNDER THIS
SECTION 3.3 AND UNDER SECTION 2.1.2.

 

(e)          LIBOR Advances After Default.  After the occurrence and during the
continuance of an Event of Default, (i) Borrower may not elect to have an
Advance be made or continued as, or converted to, a LIBOR Advance after the
expiration of any Interest Period then in effect for such Advance and
(ii) subject to the provisions of Section 3.3(c), any Notice of
Conversion/Continuation given by Borrower with respect to a requested
conversion/continuation that has not yet occurred shall be deemed to be
rescinded by Borrower and be deemed a request to convert or continue Advances
referred to therein as Prime Rate Advances.

 


“3.4       ADDITIONAL REQUIREMENTS/PROVISIONS REGARDING LIBOR ADVANCES.


 

(A)          IF FOR ANY REASON (INCLUDING VOLUNTARY OR MANDATORY PREPAYMENT OR
ACCELERATION), BANK RECEIVES ALL OR PART OF THE PRINCIPAL AMOUNT OF A LIBOR
ADVANCE PRIOR TO THE LAST DAY OF THE INTEREST PERIOD FOR SUCH ADVANCE, BORROWER
SHALL IMMEDIATELY NOTIFY BORROWER’S ACCOUNT OFFICER AT BANK AND, ON DEMAND BY
BANK, PAY BANK THE AMOUNT (IF ANY) BY WHICH (I) THE ADDITIONAL INTEREST WHICH

 

7

--------------------------------------------------------------------------------


 

WOULD HAVE BEEN PAYABLE ON THE AMOUNT SO RECEIVED HAD IT NOT BEEN RECEIVED UNTIL
THE LAST DAY OF SUCH INTEREST PERIOD EXCEEDS (II) THE INTEREST WHICH WOULD HAVE
BEEN RECOVERABLE BY BANK BY PLACING THE AMOUNT SO RECEIVED ON DEPOSIT IN THE
CERTIFICATE OF DEPOSIT MARKETS, THE OFFSHORE CURRENCY MARKETS, OR UNITED STATES
TREASURY INVESTMENT PRODUCTS, AS THE CASE MAY BE, FOR A PERIOD STARTING ON THE
DATE ON WHICH IT WAS SO RECEIVED AND ENDING ON THE LAST DAY OF SUCH INTEREST
PERIOD AT THE INTEREST RATE DETERMINED BY BANK IN ITS REASONABLE DISCRETION. 
BANK’S DETERMINATION AS TO SUCH AMOUNT SHALL BE CONCLUSIVE ABSENT MANIFEST
ERROR.

 

(B)          BORROWER SHALL PAY BANK, UPON DEMAND BY BANK, FROM TIME TO TIME
SUCH AMOUNTS AS BANK MAY DETERMINE TO BE NECESSARY TO COMPENSATE IT FOR ANY
COSTS INCURRED BY BANK THAT BANK DETERMINES ARE ATTRIBUTABLE TO ITS MAKING OR
MAINTAINING OF ANY AMOUNT RECEIVABLE BY BANK HEREUNDER IN RESPECT OF ANY
ADVANCES RELATING THERETO (SUCH INCREASES IN COSTS AND REDUCTIONS IN AMOUNTS
RECEIVABLE BEING HEREIN CALLED “ADDITIONAL COSTS”), IN EACH CASE RESULTING FROM
ANY REGULATORY CHANGE WHICH:

 

(I)             CHANGES THE BASIS OF TAXATION OF ANY AMOUNTS PAYABLE TO BANK
UNDER THIS AGREEMENT IN RESPECT OF ANY ADVANCES (OTHER THAN CHANGES WHICH AFFECT
TAXES MEASURED BY OR IMPOSED ON THE OVERALL NET INCOME OF BANK BY THE
JURISDICTION IN WHICH BANK HAS ITS PRINCIPAL OFFICE);

 

(II)            IMPOSES OR MODIFIES ANY RESERVE, SPECIAL DEPOSIT OR SIMILAR
REQUIREMENTS RELATING TO ANY EXTENSIONS OF CREDIT OR OTHER ASSETS OF, OR ANY
DEPOSITS WITH, OR OTHER LIABILITIES OF BANK (INCLUDING ANY ADVANCES OR ANY
DEPOSITS REFERRED TO IN THE DEFINITION OF LIBOR); OR

 

(III)           IMPOSES ANY OTHER CONDITION AFFECTING THIS AGREEMENT (OR ANY OF
SUCH EXTENSIONS OF CREDIT OR LIABILITIES).

 

Bank will notify Borrower of any event occurring after the Closing Date which
will entitle Bank to compensation pursuant to this Section 3.4 as promptly as
practicable after it obtains knowledge thereof and determines to request such
compensation.  Bank will furnish Borrower with a statement setting forth the
basis and amount of each request by Bank for compensation under this
Section 3.4.  Determinations and allocations by Bank for purposes of this
Section 3.4 of the effect of any Regulatory Change on its costs of maintaining
its obligations to make Advances, of making or maintaining Advances, or on
amounts receivable by it in respect of Advances, and of the additional amounts
required to compensate Bank in respect of any Additional Costs, shall be
conclusive absent manifest error.

 

(C)          IF BANK SHALL DETERMINE THAT THE ADOPTION OR IMPLEMENTATION OF ANY
APPLICABLE LAW, RULE, REGULATION, OR TREATY REGARDING CAPITAL ADEQUACY, OR ANY
CHANGE THEREIN, OR ANY CHANGE IN THE INTERPRETATION OR ADMINISTRATION THEREOF BY
ANY GOVERNMENTAL AUTHORITY, CENTRAL BANK, OR COMPARABLE AGENCY CHARGED WITH THE
INTERPRETATION OR ADMINISTRATION THEREOF, OR COMPLIANCE BY BANK (OR ITS
APPLICABLE LENDING OFFICE) WITH ANY RESPECT OR DIRECTIVE REGARDING CAPITAL
ADEQUACY (WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY SUCH AUTHORITY, CENTRAL

 

8

--------------------------------------------------------------------------------


 

BANK, OR COMPARABLE AGENCY, HAS OR WOULD HAVE THE EFFECT OF REDUCING THE RATE OF
RETURN ON CAPITAL OF BANK OR ANY PERSON OR ENTITY CONTROLLING BANK (A “PARENT”)
AS A CONSEQUENCE OF ITS OBLIGATIONS HEREUNDER TO A LEVEL BELOW THAT WHICH BANK
(OR ITS PARENT) COULD HAVE ACHIEVED BUT FOR SUCH ADOPTION, CHANGE, OR COMPLIANCE
(TAKING INTO CONSIDERATION POLICIES WITH RESPECT TO CAPITAL ADEQUACY) BY AN
AMOUNT DEEMED BY BANK TO BE MATERIAL, THEN FROM TIME TO TIME, WITHIN FIFTEEN
(15) DAYS AFTER DEMAND BY BANK, BORROWER SHALL PAY TO BANK SUCH ADDITIONAL
AMOUNT OR AMOUNTS AS WILL COMPENSATE BANK FOR SUCH REDUCTION.  A STATEMENT OF
BANK CLAIMING COMPENSATION UNDER THIS SECTION 3.4(C) AND SETTING FORTH THE
ADDITIONAL AMOUNT OR AMOUNTS TO BE PAID TO IT HEREUNDER SHALL BE CONCLUSIVE
ABSENT MANIFEST ERROR.

 

(D)          IF, AT ANY TIME, BANK, IN ITS SOLE AND ABSOLUTE DISCRETION,
DETERMINES THAT (I) THE AMOUNT OF LIBOR ADVANCES FOR PERIODS EQUAL TO THE
CORRESPONDING INTEREST PERIODS ARE NOT AVAILABLE TO BANK IN THE OFFSHORE
CURRENCY INTERBANK MARKETS, OR (II) LIBOR DOES NOT ACCURATELY REFLECT THE COST
TO BANK OF LENDING THE LIBOR ADVANCES, THEN BANK SHALL PROMPTLY GIVE NOTICE
THEREOF TO BORROWER.  UPON THE GIVING OF SUCH NOTICE, BANK’S OBLIGATION TO MAKE
THE LIBOR ADVANCES SHALL TERMINATE; PROVIDED, HOWEVER, ADVANCES SHALL NOT
TERMINATE IF BANK AND BORROWER AGREE IN WRITING TO A DIFFERENT INTEREST RATE
APPLICABLE TO LIBOR ADVANCES.

 

(E)          IF IT SHALL BECOME UNLAWFUL FOR BANK TO CONTINUE TO FUND OR
MAINTAIN ANY LIBOR ADVANCES, OR TO PERFORM ITS OBLIGATIONS HEREUNDER, UPON
DEMAND BY BANK, BORROWER SHALL PREPAY THE ADVANCES IN FULL WITH ACCRUED INTEREST
THEREON AND ALL OTHER AMOUNTS PAYABLE BY BORROWER HEREUNDER (INCLUDING, WITHOUT
LIMITATION, ANY AMOUNT PAYABLE IN CONNECTION WITH SUCH PREPAYMENT PURSUANT TO
SECTION 3.4(A)).  NOTWITHSTANDING THE FOREGOING, TO THE EXTENT A DETERMINATION
BY BANK AS DESCRIBED ABOVE RELATES TO A LIBOR ADVANCE THEN BEING REQUESTED BY
BORROWER PURSUANT TO A NOTICE OF BORROWING OR A NOTICE OF
CONVERSION/CONTINUATION, BORROWER SHALL HAVE THE OPTION, SUBJECT TO THE
PROVISIONS OF SECTION 3.3(C), TO (I) RESCIND SUCH NOTICE OF BORROWING OR NOTICE
OF CONVERSION/CONTINUATION BY GIVING NOTICE (ELECTRONICALLY, BY FACSIMILE OR BY
TELEPHONE CONFIRMED IN WRITING) TO BANK OF SUCH RESCISSION ON THE DATE ON WHICH
BANK GIVES NOTICE OF ITS DETERMINATION AS DESCRIBED ABOVE, OR (II) MODIFY SUCH
NOTICE OF BORROWING OR NOTICE OF CONVERSION/CONTINUATION TO OBTAIN A PRIME RATE
ADVANCE OR TO HAVE OUTSTANDING ADVANCES CONVERTED INTO OR CONTINUED AS PRIME
RATE ADVANCES BY GIVING NOTICE (ELECTRONICALLY, BY FACSIMILE OR BY TELEPHONE
CONFIRMED IN WRITING) TO BANK OF SUCH MODIFICATION ON THE DATE ON WHICH BANK
GIVES NOTICE OF ITS DETERMINATION AS DESCRIBED ABOVE.”

 

2.9          Section 5.9 (Use of Proceeds).  Section 5.9 is amended in its
entirety and replaced with the following:

 

“5.9        Use of Proceeds.  Borrower shall use the proceeds of the Credit
Extensions for general corporate purposes and as additional working capital. 
Borrower shall not use any proceeds of the Credit Extensions for personal,
family, household or agricultural purposes.”

 

9

--------------------------------------------------------------------------------


 

2.10        Section 6.7 (Deposit and Investment Accounts).  Section 6.7 is
amended in its entirety and replaced with the following:

 

“6.7        Deposit and Investment Accounts.

 

                Borrower will maintain 95% of its cash and Cash Equivalents held
in the United States or its territories, in depository, investment and operating
accounts with Bank and Bank’s affiliates which shall be held in the form of cash
and such other investments as are consistent with Borrower’s investment policy
as approved by its Board of Directors.”

 

2.11        Section 6.8 (Financial Covenants).  Section 6.8 is amended in its
entirety and replaced with the following:

 

“6.8        Financial Covenants.  Borrower will maintain as of the last day of
each month:

 

                (a)           Tangible Net Worth.  A Tangible Net Worth of at
least $17,000,000.

 

                (b)           Quick Ratio (Adjusted).  A ratio of Quick Assets
to Obligations of at least 2.00 to 1.00.”

 

2.12        Section 6.9 (Protection of Intellectual Property Right). 
Section 6.9 is amended in its entirety and replaced with the following:

 

“6.9       Protection of Intellectual Property Right.

 

Borrower shall:  (a) protect, defend and maintain the validity and
enforceability of its material intellectual property; (b) promptly advise Bank
in writing of material infringements of its intellectual property; and (c) not
allow any intellectual property material to Borrower’s business to be abandoned,
forfeited or dedicated to the public without Bank’s written consent. 
Notwithstanding anything to the contrary contained in this section, Borrower
confirms that on June 28, 2004, Bank and Borrower entered into a Negative Pledge
Agreement in which Borrower agreed, subject to certain exceptions, not to
encumber its Intellectual Property.”

 

2.13        Section 6.10 (Control Agreements).  Section 6.10 is amended in its
entirety and replaced with the following:

 

“6.10     Control Agreements.

 

With respect to deposit accounts or investment accounts maintained at domestic
financial institutions other than Bank, within 10 Business Days of the opening
of any such deposit account or investment account, Borrower will execute and
deliver to Bank, control agreements in form satisfactory to Bank in order for
Bank to perfect its security interest in Borrower’s deposit accounts or
investment accounts.”

 

10

--------------------------------------------------------------------------------


 

2.14                        Section 9.1(a) (Rights and Remedies). 
Section 9.1(a) is amended in its entirety and replaced with the following:

 

“(a)                            Declare all Obligations, immediately due and
payable (but if an event of Default described in Section 8.5 occurs, all
Obligations are immediately due and payable without any action by Bank).”

 

2.15                        Section 10 (Notices).  Section 10 is amended in its
entirety and replaced with the following:

 

“10.                     Notices.

 

All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”) by any party to this Agreement or any other Loan
Document must be in writing and shall be deemed to have been validly served,
given, or delivered: (a) upon the earlier of actual receipt and three
(3) Business Days after deposit in the U.S. mail, first class, registered or
certified mail return receipt requested, with proper postage prepaid; (b) upon
transmission, when sent by electronic mail or facsimile transmission; (c) one
(1) Business Day after deposit with a reputable overnight courier with all
charges prepaid; or (d) when delivered, if hand-delivered by messenger, all of
which shall be addressed to the party to be notified and sent to the address,
facsimile number, or email address indicated below.  Bank or Borrower may change
its address or facsimile number by giving the other party written notice thereof
in accordance with the terms of this Section 10.

 

If to Borrower:

Quicklogic Corporation

 

1277 Orleans Drive, Sunnyvale

 

California 94089-1138

 

Attn: Patricia Hart

 

Fax: (408) 990-4040

 

Email:  phart@quicklogic.com

 

If to Bank:

Silicon Valley Bank

 

3003 Tasman Drive

 

Santa Clara, California 95054

 

Attn: Rick Freeman

 

Fax: (415) 856-0810

 

Email:  rfreeman@svb.com

 

2.16                        Section 13 (Definitions).

 

2.16.1              The following terms and their respective definitions set
forth in Section 13.1 are amended in their entirety and replaced with the
following:

 

“Advance” or “Advances” is a Prime Rate Advance, a LIBOR Advance, or both, as
the context requires.

 

“Business Day” is any day other than a Saturday, Sunday or other day on which
banking institutions in the State of California are authorized or required by
law or other governmental action to close, except that if any determination of a

 

11

--------------------------------------------------------------------------------


 

“Business Day” shall relate to a LIBOR Advance, the term “Business Day” shall
also mean a day on which dealings are carried on in the London interbank market.

 

“Committed Non-Formula Revolving Line” is Non-Formula Advances of up to
$6,000,000.

 

“Credit Extension” is each Non-Formula Advance, Letter of Credit, Exchange
Contract, or any other extension of credit by Bank for Borrower’s benefit.

 

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, equipment, tenant improvements, furniture, fixtures, goods, vehicles
(including motor vehicles and trailers), and any interest in any of the
foregoing.

 

 “Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods any returned goods and
other proceeds (including insurance proceeds) and any documents of title
representing any of the above.

 

“Quick Assets” is, on any date, Borrower’s unrestricted cash, Cash Equivalents,
net billed accounts receivable, and investments with maturities of fewer than 12
months and long-term investments with maturities of more than 12 months held at
Bank or its affiliates, determined according to GAAP.”

 

“Revolving Maturity Date” is June 30, 2010.

 

“Tangible Net Worth” is, on any date, the consolidated total assets of Borrower
and its Subsidiaries minus, (i) any amounts attributable to (a) goodwill,
(b) intangible items such as unamortized debt discount and expense, Patents,
trade and service marks and names, and Copyrights, (ii) Total Liabilities.

 

The following terms and their respective definitions are added to Section 13.1
in the appropriate alphabetical order:

 

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc., (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue; and (d) money market
funds at least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition.

 

12

--------------------------------------------------------------------------------


 

“Continuation Date” means any date on which Borrower elects to continue a LIBOR
Advance into another Interest Period.

 

“Conversion Date” means any date on which Borrower elects to convert a Prime
Rate Advance to a LIBOR Advance or a LIBOR Advance to a Prime Rate Advance.

 

 “Effective Amount” means with respect to any Advances on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowing and prepayments or repayments thereof occurring on such date.

 

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
trademarks, service marks and, to the extent permitted under applicable law, any
applications therefor, whether registered or not, any trade secret rights,
including any rights to unpatented inventions, payment intangibles, royalties,
contract rights, goodwill, franchise agreements, purchase orders, customer
lists, route lists, telephone numbers, domain names, claims, income and other
tax refunds, security and other deposits, options to purchase or sell real or
personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.

 

“Interest Payment Date” means (i) with respect to any LIBOR Advance, the last
day of each Interest Period applicable to such LIBOR Advance, provided, however,
if any Interest Period is longer than three (3) months, then interest on the
applicable LIBOR Advance shall be payable at three (3) month intervals after the
commencement of the applicable Interest Period and on the last day of such
Interest Period; and (ii) with respect to Prime Rate Advances, the first (1st)
day of each month (or, if the first day of the month does not fall on a Business
Day, then on the first Business Day following such date), and each date a Prime
Rate Advance is converted into a LIBOR Advance to the extent of the amount
converted to a LIBOR Advance.

 

“Interest Period” means, as to any LIBOR Advance, the period commencing on the
date of such LIBOR Advance, or on the conversion/continuation date on which the
LIBOR Advance is converted into or continued as a LIBOR Advance, and ending on
the date that is one (1), two (2), three (3), six (6), nine (9), or twelve (12)
months thereafter, in each case as Borrower may elect in the applicable Notice
of Borrowing or Notice of Conversion/Continuation; provided, however, that
(a) no Interest Period with respect to any LIBOR Advance shall end later than
the Revolving Maturity Date, (b) the last day of an Interest Period shall be
determined in accordance with the practices of the LIBOR interbank market as
from time to time in effect, (c) if any Interest Period would otherwise end on a
day that is not a Business Day, that Interest Period shall be extended to the
following Business Day unless, in the

 

13

--------------------------------------------------------------------------------


 

case of a LIBOR Advance, the result of such extension would be to carry such
Interest Period into another calendar month, in which event such Interest Period
shall end on the preceding Business Day, (d) any Interest Period pertaining to a
LIBOR Advance that begins on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the calendar month at
the end of such Interest Period) shall end on the last Business Day of the
calendar month at the end of such Interest Period, and (e) interest shall accrue
from and include the first Business Day of an Interest Period but exclude the
last Business Day of such Interest Period.

 

“Interest Rate Determination Date” means each date for calculating the LIBOR for
purposes of determining the interest rate in respect of an Interest Period.  The
Interest Rate Determination Date shall be the second Business Day prior to the
first day of the related Interest Period for a LIBOR Advance.

 

“LIBOR Rate” means, for each Interest Period in respect of LIBOR Advances
comprising part of the same Advances, an interest rate per annum (rounded upward
to the nearest 1/16th of one percent (0.0625%)) equal to LIBOR for such Interest
Period divided by one (1) minus the Reserve Requirement for such Interest
Period.

 

“LIBOR Rate Margin” is three and one half percent (3.50%).

 

“LIBOR” means, for any Interest Rate Determination Date with respect to an
Interest Period for any Advance to be made, continued as or converted into a
LIBOR Advance, the rate of interest per annum determined by Bank to be the per
annum rate of interest at which deposits in United States Dollars are offered to
Bank in the London interbank market (rounded upward, if necessary, to the
nearest 1/100th of one percent (0.01%)) in which Bank customarily participates
at 11:00 a.m. (local time in such interbank market) two (2) Business Days prior
to the first day of such Interest Period for a period approximately equal to
such Interest Period and in an amount approximately equal to the amount of such
Advance.

 

“LIBOR Advance” means an Advance that bears interest based at the LIBOR Rate.

 

“Line of Credit Fee” shall have the meaning set forth for such term in
Section 2.4(c).

 

“Notice of Borrowing” shall have the meaning set forth for such term in
Section 2.1.2(a).

 

“Notice of Conversion/Continuation” means a notice given by Borrower to Bank in
accordance with Section 2.1.2, substantially in the form of Exhibit E, with
appropriate insertions.

 

“Prime Rate Advance” means a Non-Formula Advances that bears interest at the
rate set forth in Section 2.3(b)(i)(A).

 

14

--------------------------------------------------------------------------------


 

“Prime Rate Margin” is one percent (1.00%).

 

“Payment/Advance Form” means a Notice of Borrowing given by Borrower to Bank in
accordance with Section 2.1.2, substantially in the form of Exhibit B, with
appropriate insertions.

 

“Regulatory Change” means, with respect to Bank, any change on or after the date
of this Agreement in United States federal, state, or foreign laws or
regulations, including Regulation D, or the adoption or making on or after such
date of any interpretations, directives, or requests applying to a class of
lenders including Bank, of or under any United States federal or state, or any
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof.

 

“Reserve Requirement” means, for any Interest Period, the average maximum rate
at which reserves (including any marginal, supplemental, or emergency reserves)
are required to be maintained during such Interest Period under Regulation D
against “Eurocurrency liabilities” (as such term is used in Regulation D) by
member banks of the Federal Reserve System.  Without limiting the effect of the
foregoing, the Reserve Requirement shall reflect any other reserves required to
be maintained by Bank by reason of any Regulatory Change against (a) any
category of liabilities which includes deposits by reference to which the LIBOR
Rate is to be determined as provided in the definition of LIBOR or (b) any
category of extensions of credit or other assets which include Advances.

 

2.16.2              The following terms and their respective definitions set
forth in Section 13.1 are deleted in their entirety:

 

“Committed Equipment Line”

 

“Current Liabilities”

 

“Deferred Revenue”

 

“Eligible Equipment”

 

“Equipment Advance”

 

“Equipment Availability End Date”

 

“Equipment Advance(s)”

 

“Equipment Line Fee”

 

“Financed Equipment”

 

“Fixed Rate Advances”

 

15

--------------------------------------------------------------------------------


 

“Second Equipment Availability End Date”

 

“Second Equipment Advance”

 

“Second Equipment Line Closing Date”

 

“Second Equipment Line”

 

“Second Equipment Line Maturity Date”

 

“Treasury Rate”

 

“Treasury Note Maturity”

 

2.17                        Exhibit A (Collateral Description). The Collateral
Description attached as Exhibit A to the Loan Agreement is hereby amended in its
entirety and replaced with the form of Exhibit A attached to this Amendment.

 

2.18                        Exhibit B (Notice of Borrowing).  The
Payment/Advance Form attached as Exhibit B to the Loan Agreement is hereby
amended in its entirety and replaced with the form of Exhibit B attached to this
Amendment.

 

2.19                        Exhibit C (Compliance Certificate).  The Compliance
Certificate attached as Exhibit C to the Loan Agreement is hereby amended in its
entirety and replaced with the form of Exhibit C attached to this Amendment.

 

2.20                        Exhibit E (Notice of Conversion/Continuation).  The
Notice of Conversion/Continuation following attached to this Amendment is hereby
added as Exhibit E to the Loan Agreement.

 

3.                                      Limitation of Amendments.

 

3.1                               The amendments set forth in Section 2, above,
are effective for the purposes set forth herein and shall be limited precisely
as written and shall not be deemed to (a) be a consent to any amendment, waiver
or modification of any other term or condition of any Loan Document, or
(b) otherwise prejudice any right or remedy which Bank may now have or may have
in the future under or in connection with any Loan Document.

 

3.2                               This Amendment shall be construed in
connection with and as part of the Loan Documents and all terms, conditions,
representations, warranties, covenants and agreements set forth in the Loan
Documents, except as herein amended, are hereby ratified and confirmed and shall
remain in full force and effect.

 

4.                                      Representations and Warranties.  To
induce Bank to enter into this Amendment, Borrower hereby represents and
warrants to Bank as follows:

 

4.1                               Immediately after giving effect to this
Amendment (a) the representations and warranties contained in the Loan Documents
are true, accurate and complete in all material respects as of the date hereof
(except to the extent such representations and warranties relate to an earlier
date, in which case they are true and correct as of such date), and (b) no Event
of Default has occurred and is continuing;

 

16

--------------------------------------------------------------------------------


 

4.2                               Borrower has the power and authority to
execute and deliver this Amendment and to perform its obligations under the Loan
Agreement, as amended by this Amendment;

 

4.3                               The organizational documents of Borrower
delivered to Bank on the Closing Date remain true, accurate and complete and
have not been amended, supplemented or restated and are and continue to be in
full force and effect;

 

4.4                               The execution and delivery by Borrower of this
Amendment and the performance by Borrower of its obligations under the Loan
Agreement, as amended by this Amendment, have been duly authorized;

 

4.5                               The execution and delivery by Borrower of this
Amendment and the performance by Borrower of its obligations under the Loan
Agreement, as amended by this Amendment, do not and will not contravene (a) any
law or regulation binding on or affecting Borrower, (b) any contractual
restriction with a Person binding on Borrower, (c) any order, judgment or decree
of any court or other governmental or public body or authority, or subdivision
thereof, binding on Borrower, or (d) the organizational documents of Borrower;

 

4.6                               The execution and delivery by Borrower of this
Amendment and the performance by Borrower of its obligations under the Loan
Agreement, as amended by this Amendment, do not require any order, consent,
approval, license, authorization or validation of, or filing, recording or
registration with, or exemption by any governmental or public body or authority,
or subdivision thereof, binding on either Borrower, except as already has been
obtained or made; and

 

4.7                               This Amendment has been duly executed and
delivered by Borrower and is the binding obligation of Borrower, enforceable
against Borrower in accordance with its terms, except as such enforceability may
be limited by bankruptcy, insolvency, reorganization, liquidation, moratorium or
other similar laws of general application and equitable principles relating to
or affecting creditors’ rights.

 

5.                                      Counterparts.  This Amendment may be
executed in any number of counterparts and all of such counterparts taken
together shall be deemed to constitute one and the same instrument.

 

6.                                      Effectiveness.  This Amendment shall be
deemed effective upon (a) the due execution and delivery to Bank of this
Amendment by each party hereto, (b) Borrower’s repayment in full in cash of all
outstanding Equipment Advances and Second Equipment Advances, (c) Borrower’s
payment of the Line of Credit Fee.

 

[Signature page follows.]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK

BORROWER

 

 

SILICON VALLEY BANK

QUICKLOGIC CORPORATION

 

 

 

 

BY:

   /s/ Rick Freeman

 

BY:

   /s/ Carl M. Mills

NAME:

Rick Freeman

 

NAME:

Carl M. Mills

TITLE:

Relationship Manager

 

TITLE:

Vice President Finance & CFO

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

COLLATERAL DESCRIPTION

 

QUICKLOGIC CORPORATION

 

The Collateral consists of all of Borrower’s right, title and interest in and to
the following:

 

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles, commercial tort claims, documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, fixtures, letters of credit rights (whether
or not the letter of credit is evidenced by a writing), securities, and all
other investment property, supporting obligations, and financial assets, whether
now owned or hereafter acquired, wherever located; and

 

All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing; and

 

Pursuant to the terms of a certain negative pledge arrangement with Bank,
Borrower has agreed not to encumber any of its copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
patent applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same, trademarks, service marks and, to the extent permitted under applicable
law, any applications therefor, whether registered or not, and the goodwill of
the business of Borrower connected with and symbolized thereby, know-how,
operating manuals, trade secret rights, rights to unpatented inventions, and any
claims for damage by way of any past, present, or future infringement of any of
the foregoing, without Bank’s prior written consent.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF NOTICE OF BORROWING

 

QUICKLOGIC CORPORATION

 

Date:                               

 

TO:

 

SILICON VALLEY BANK

 

 

3003 Tasman Drive

 

 

Santa Clara, CA 95054

 

 

Attention: Corporate Services Department

 

 

 

RE:

 

Second Amended and Restated Loan and Security Agreement dated as of June 30,
2006 (as amended, modified, supplemented or restated from time to time, the
“Loan Agreement”), by and between Quicklogic Corporation (“Borrower”), and
Silicon Valley Bank (the “Bank”)

 

Ladies and Gentlemen:

 

The undersigned refers to the Loan Agreement, the terms defined therein and used
herein as so defined, and hereby gives you notice irrevocably, pursuant to
Section 2.1.2(a) of the Loan Agreement, of the borrowing of an Advance.

 

1.                                      The Funding Date, which shall be a
Business Day, of the requested borrowing is                               .

 

2.                                      The aggregate amount of the requested
borrowing is $                          .

 

3.                                      The requested Advance shall consist of
$                       of Prime Rate Advances and $             of LIBOR
Advances.

 

4.                                      The duration of the Interest Period for
the LIBOR Advances included in the requested Advance shall be
                     months.

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Advance before and
after giving effect thereto, and to the application of the proceeds therefrom,
as applicable:

 

(a)                                  all representations and warranties of
Borrower contained in the Loan Agreement are true, accurate and complete in all
material respects as of the date hereof;

 

(b)                                  no Default or Event of Default has occurred
and is continuing, or would result from such proposed Advance; and

 

(c)                                  the requested Advance will not cause the
aggregate principal amount of the outstanding Advances to exceed, as of the
designated Funding Date, (i) the Committed Non-Formula Revolving Line minus
(ii) the amount of all outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit), minus (iii) the aggregate outstanding Advances.

 

--------------------------------------------------------------------------------


 

BORROWER

 

QUICKLOGIC CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

For internal Bank use only

 

 

 

LIBOR Pricing Date

 

LIBOR

 

LIBOR Variance

 

Maturity Date

 

 

 

 

               %

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

QUICKLOGIC CORPORATION

 

TO:

SILICON VALLEY BANK

 

 

3003 Tasman Drive

 

 

Santa Clara, CA 95054

 

 

 

 

FROM:

QUICKLOGIC CORPORATION

 

 

1227 Orleans Drive

 

 

Sunnyvale, CA 94089-1138

 

 

The undersigned authorized officer of QuickLogic Corporation (“Borrower”)
certifies that under the terms and conditions of the Loan and Security Agreement
between Borrower and Bank (the “Agreement”), (i) Borrower is in complete
compliance for the period ending                                with all
required covenants except as noted below and (ii) all representations and
warranties in the Agreement are true and correct in all material respects on
this date, except for representations and warranties made as of a specific
earlier date, which are to be true and correct in all material respects as of
such earlier date.  Attached are the required documents supporting the
certification.  The Officer certifies that these are prepared in accordance with
Generally Accepted Accounting Principles (GAAP) consistently applied from one
period to the next except as explained in an accompanying letter, footnotes or
year end adjustments.  The Officer acknowledges that no borrowings may be
requested at any time or date of determination that Borrower is not in
compliance with any of the terms of the Agreement, and that compliance is
determined not just at the date this certificate is delivered.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting and Financial Covenants

 

Required

 

Complies

Monthly financial statements + CC

 

Monthly within 45 days

 

o Yes

 

o No

Annual (Audited)

 

Annual within 120 of FYE

 

o Yes

 

o No

Board Approved Projections

 

Prior to December 20th

 

o Yes

 

o No

Accounts Payable and Accounts Receivable Listings

 

Within 30 days of the end of each month

 

o Yes

 

o No

10-Q, 10-K, and 8-K

 

Within 5 days after filing with SEC

 

o Yes

 

o No

Minimum Tangible Net Worth

 

Monthly; $17,000,000

 

o Yes

 

o No

Quick Ratio Adjusted

 

2.00 to 1.00

 

o Yes

 

o No

 

 

 

 

 

 

 

Have there been updates to Borrower’s intellectual property, if appropriate?

 

o Yes

 

o No

 

The following financial covenant analys[is][es] and information set forth in
Schedule 1 attached hereto are true and accurate as of the date of this
Certificate.

 

The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)

 

--------------------------------------------------------------------------------


 

[Signature page follows]

 

QUICKLOGIC CORPORATION

 

BANK USE ONLY

 

 

 

 

 

 

By: 

 

 

Received by: 

 

 

 

 

Name: 

 

 

AUTHORIZED SIGNER

 

 

 

Title: 

 

 

Date: 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Verified:

 

 

 

 

 

 

 

 

 

 

 

AUTHORIZED SIGNER

 

 

 

 

 

 

 

 

 

 

 

Date: 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Compliance Status:        o Yes   o No

 

--------------------------------------------------------------------------------


 

Schedule 1 to Compliance Certificate

 

Financial Covenants of Borrower

 

Dated:

________________

 

 

 

 

I.

Tangible Net Worth (Section 6.8(a))

 

Required:

$17,000,000

 

 

 

 

Actual:

 

A.

Value of Line I. (Tangible Net Worth)

$

________

 

 

 

 

Is line A equal to or greater than $17,000,000?

 

 

 

 

 

 

 

o

No, not in compliance

o

 Yes, in compliance

 

 

 

 

 

II.

Adjusted Quick Ratio (Section 6.8(b))

 

 

 

 

 

 

Required:

2:00:1.00

 

 

 

 

 

 

 

Actual:

 

 

 

 

 

 

 

A.

Aggregate value of the unrestricted cash and cash equivalents of Borrower and
its Subsidiaries

$

________

 

 

 

 

B.

Aggregate value of the net billed accounts receivable of Borrower and its
Subsidiaries

$

________

 

 

 

 

C.

Aggregate value of the Investments with maturities of fewer than 12 months of
Borrower and it Subsidiaries held at Bank or its affiliates

$

________

 

 

 

 

D.

Quick Assets (the sum of lines A through C)

$

________

 

 

 

 

E.

Aggregate value of Obligations to Bank

$

________

 

 

 

 

F.

Quick Ratio (line D divided by line E)

 

________

 

 

 

 

G.

Aggregate value of all amounts received or invoiced by Borrower in advance of
performance under contracts and not yet recognized as revenue

$

________

 

 

 

 

H.

Line E minus line G

$

________

 

 

 

 

I.

Adjusted Quick Ratio (line D divided by line H)

 

________

 

Is line I equal to or greater than 2.00:1:00?

 

 

o

No, not in compliance

o

 Yes, in compliance

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF NOTICE OF CONVERSION/CONTINUATION

 

QUICKLOGIC CORPORATION

 

 

Date:

________________

 

 

TO:

SILICON VALLEY BANK

 

3003 Tasman Drive

 

Santa Clara, CA 95054

 

Attention:

 

 

RE:

Second Amended and Restated Loan and Security Agreement dated as of June 30,
2006 (as amended, modified, supplemented or restated from time to time, the
“Loan Agreement”), by and between Quicklogic Corporation (“Borrower”), and
Silicon Valley Bank (the “Bank”)

 

Ladies and Gentlemen:

 

The undersigned refers to the Loan Agreement, the terms defined therein being
used herein as therein defined, and hereby gives you notice irrevocably,
pursuant to Section 2.1.2(b) of the Loan Agreement, of the [conversion]
[continuation] of the Advances specified herein, that:

 

1.                                      The date of the [conversion]
[continuation] is                                            , 20      .

 

2.                                      The aggregate amount of the proposed
Advances to be [converted] is $                             or [continued] is
$              .

 

3.                                      The Advances are to be [converted into]
[continued as] [LIBOR] [Prime Rate] Advances.

 

4.                                      The duration of the Interest Period for
the LIBOR Advances included in the [conversion] [continuation] shall be
            months.

 

The undersigned, on behalf of Borrower, hereby certifies that the following
statements are true on the date hereof, and will be true on the date of the
proposed [conversion] [continuation], before and after giving effect thereto and
to the application of the proceeds therefrom:

 

(a)                                  all representations and warranties of
Borrower stated in the Loan Agreement are true, accurate and complete in all
material respects as of the date hereof; and

 

(b)                                  no Default or Event of Default has occurred
and is continuing, or would result from such proposed [conversion]
[continuation].

 

--------------------------------------------------------------------------------


 

BORROWER

QUICKLOGIC CORPORATION

 

 

 

 

 

By: 

 

 

Name: 

 

 

Title: 

 

 

 

For internal Bank use only

 

LIBOR Pricing Date

 

LIBOR

 

LIBOR Variance

 

Maturity Date

 

 

 

 

            %

 

 

 

--------------------------------------------------------------------------------


 

[g218581ki05i001.jpg]

 

SILICON VALLEY BANK

 

PRO FORMA INVOICE FOR LOAN CHARGES

 

BORROWER:

QuickLogic Corporation

 

 

 

 

LOAN OFFICER:

 

 

 

 

 

DATE:

August 13, 2008

 

 

 

 

 

Loan Fee

$               

 

 

 

 

Documentation Fee

$               

 

 

 

 

TOTAL FEES DUE

$        

 

{  }  A check for the total amount is attached.

 

{  }  Debit DDA #                                      for the total amount.

 

 

BORROWER:

 

 

 

 

Authorized Signer

(Date)

 

 

 

SILICON VALLEY BANK

 

 

 

Loan Officer Signature

(Date)

 

 

--------------------------------------------------------------------------------